755 N.W.2d 622 (2008)
In re Sarah ROSS, Jacob Fulton, Jordan Fulton and Tyler Fulton, Minors.
Department of Human Services, Petitioner-Appellant,
v.
Amber Ross, Respondent-Appellee, and
Troy Fulton, Respondent.
Docket No. 137045. COA No. 282514.
Supreme Court of Michigan.
September 17, 2008.
On order of the Court, the application for leave to appeal the July 10, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and we REINSTATE the November 26, 2007 order of the Clinton Circuit Court, Family Division, terminating the respondent-mother's parental rights to the minor children. The Court of Appeals misapplied the clear error standard by substituting its judgment for that of the trial court, MCR 2.613(C); In re Miller, 433 Mich. 331, 445 N.W.2d 161 (1989), and rendered a decision that was contrary to the clear and convincing evidence supporting termination of the respondent-mother's parental rights pursuant to MCL 712A.19b(3)(c)(i), (g), and (j). We REMAND this case to the Clinton Circuit Court, Family Division for further proceedings not inconsistent with this order.
We do not retain jurisdiction.
MARKMAN, J., would deny leave to appeal.